UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54226 AMERICAN RESTAURANT CONCEPTS, INC. (Exact Name of registrant as specified in its charter) Florida 59-3649554 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13453 North Main Street, Suite 206
